                         Case 5:19-cr-00147-gwc Document 4 Filed 10/16/19 Page 1 of 3
AO I 99A (Rev. I l/08) Order Setting Conditions of Release                                                             Pagelof 3       Pages




                                        UursD                STATES        DrsrRrcr Coun T
                                                                     for the                                  U.S. DISTRICT COURT
                                                                                                             DISTRICT OF VERMONT
                                                               District of Vermont                                    FILED
                                                                                                                        lo[rt,   It{
                   United States of America                            )                                     BY             t+3c
                              v.                                       )                                             DEPUWCLERK
                                                                       )       Case   No.   2:19-mj-179
                            John Kaye                                  )
                              Defendant                                )

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

            (l)   The defendant must not violate any federal, state or local law while on release.

            (2)   The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                  42 U.S.C. $ l4l35a.

            (3)   The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before any
                  change in address or telephone number.

            (4)   The defendant must appear in court as required and must surrender to serye any sentence imposed

                  The defendant must appear at (if blank to be notilied) 11       Elmwood Avenue. Burlington, Vermont
                                                                                                            Place

                  Courfroom 440                                                             11lll20l9l0:00 a-m-
                                                                                                   Date andTime




                                          Release on Personal Recognizance or Unsecured Bond

IT IS FURTI{ER ORDERED that the defendant be released on condition that:

( e/ )       (5) The defendant promises to appear in court as required and surrender to serve any sentence imposed.

(       )    (6) The defendant executes an unsecured bond binding the defendant to pay to the United States the sum of
                                                                                                          dollars ($
                  in the event of a failure to appear as required or surrender to serve any sentence imposed.




                   DISTRJBUTION:        COURT DEFENDANT PRETRIAL SERVICES                   U.S.   ATTORNEY       U.S. MARSHAL
                                     Case 5:19-cr-00147-gwc Document 4 Filed 10/16/19 Page 2 of 3
    AO l99B (Rev, 03/09) Additional Conditions ofRelease                                                                                        Page                                 Pages

                                                               ADDITIONAL CONDITIONS OF RELEASE
        Upon finding that release by one of the above methods will not by iself reasonably assure the defendant's appearance and the safety of other persons or the community,
IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
(     ) (7)       The defendant is placed in the custody of:
                  Penon or organization
                  Address (only tf abwe is an organization)
              City and state                                                                                 Tel. No. (only ilabove is an organization)
who agrees (a) to supervise the defendant in aocordance with all of the conditions of release, (b) to use every effort to assure the defendant's appearanc€ at all scheduled court
prooeedings, and (c) to    notiS the court immediately ifthe defendant violates any condition ofrelease or disappears.

                                                                                         Signed:
                                                                                                                  Custodian or Prory                                       Date
( / ) (8) The defendant must:
      ( / ) (a) report to the pretrial services officer as directed.
                        telephone number                       , no later than
              )   (b)   execute a bond or an agreement to forfeit upon failing to appear as required the following sum ofmoney or designated property:


              )   (c)   post with the murt the   following proof of ownership of the designated property, or tlre following amount or percentage of the above-described sum

              ) (d)     execute a bail bond with solvent sureties in the amount of$
              ) (e)     maintain or actively seek employment.
              )(0       maintain or comrnence an education program.
        (     )(e)      sunender any passport    to:  U.S. District Court Clerk's Office
        (/)(h)          obtain no passport.
        (r')(D          abide by the following restrictions on personal association, place ofabode, or travel:         Travel is restricted to Vermont all other travel must be aDDroved
                        in advance bv PTS- Maintain a residence as annroved hv Pretrial Services-
        (/)0)           avoid all contact, directly or indirectly. with any person who is or may be a victim or potential witness in the investigation or
                        prosecution, including but not limited  to:      Goverment identified wifiresses.

        (     )   (k)   undergo medical or psychiatric   treatrnent:   as directed   bv Pretrial Services. execute all clinical release forms to allow PTS to monitor treatrnent and
                        coordinate care.
        (     )   0)    retum to custody each (week) day at                              o'clock after being released each (week) day   a                         o'clock for employment
                        schooling, or the following purpose(s):

        (         (m)   maintain residence at a halfiray house or community                    center, as the pretrial services offioe or supervising officer considers necessary.
        ({ )) (n) refrain from possessing a firearnl destructive device, corrections
                                                                         or other dangerous weapons.
        ({ ) (o) refrain from ( ) any ( /) excessive use ofalcohol.
        (J ) (p)        refrain from use or unlawful possession ofa narcotic drug or other contolled substances defined in 2l U.S.C. $ 802, unless prescribed by a licensed medical
                        practitioner.
        ( ) (q)         submit to any testing required by the pretrial services office or the supervising officer to determine whether the defendant is using a prohibited substance. Any
                        testing may be used with random frequency and include urine testing, the wearing ofa sweat patch, a remote alcohol testing system, and/or any form of
                        prohibited substance screening or testing. The defendant must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficienry
                        and accuracy ofany prohibited substance testing or monitoring which is (are) required as a condition ofrelease.
        ({ ) G)         participate in a program ofinpatient or outpatient substance abuse therapy and counseling ifthe pretrial services office or supsrvising ofticer considers it
                        advisable.
        (     )   G)    participate in one ofthe following location monitoring program components and abide by its requiremens as the pretrial services officeror supervising
                        officer instructs.
                        ( )       (i)Curfew.Youarerestrictedtoyourresidenceeveryday                  ( )from                     to_,or                   (    )asdireotedbythepretrial
                                    services office or supervising officer; or
                        ( )     (iD Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical, substance abuse,
                                    or mental health treatnent; attomey visits; court appearances; court-ordered obligations; or other activities pre-approved by the pretrial services
                                    office or supervising officer; or
                        ( )    (iiD Home Incarceration. You are restricted to 24-hour-a-day look-down except for medical necessities and court appearances or other activities
                                    specifically approved by the court.
              )   (t)   submit to the location monitoring indicated below and abide by all ofthe program requirements and instructions provided by the pretrial services officer or
                        supervising officer related to the proper operation ofthe technology.
                            ., The defendant must pay all or part of the cost of the program based upon your ability to pay as the pretrial seryioes office or supervising officer
                             j   determines.


                             ) (i) Location monitoring technology as directed by the pretrial services office or supervising officer;
                             ) (ii) Radio Frequency (RF) monitoring;
                             ) (iii) Passive Global Positioning Satellite (GPS) monitoring;
                             ) (iv) Active Global Positioning Satellite (GPS) monitoring (including "hybrid" (Active/Passive) GPS);
                             ) (v) Voice Recognition monitoring.
        (   / ) (u)     report as soon as possible to the pretrial services office or supervising officer any contact with any law enforcement penonnel, including, but not limited to,
                        any arrest, questioning, or traffic stop.
        ( /)(v)         maintain contact with aftomey,
        ( )(w)          once a treatnent bed is available, the defendant shall report directly to the approved residential treatrnent program upon release. The defendant shall abide by
                        all program rules and regulations, execute all release forms, successfully complete the program, and follow all aft€rcare insructions and recommendations.
        (     )(x)
                       Case 5:19-cr-00147-gwc Document 4 Filed 10/16/19 Page 3 of 3
AO l99C (Rev.09/08) Advice ofPenalties                                                                           Page           of   3   Pages


                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWTNG PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your atrest, a
revocation ofyour release, an order ofdetention, a forfeiture ofany bond, and a prosecution for contempt ofcourt and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e.,in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        Ie after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
        (I)   an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
              not more than $250,000 or imprisoned for not more than l0 years, or both;
        (2) an offense punishable by imprisonment for a term of five yean or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                                -
        (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                            -
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware ofthe conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                                City and State




                                               Directions to the United States Marshal

({)     The defendant is ORDERED released after processing.
()      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions for release. If still in custody, the     must be produced before
        the appropriate judge at the time and place specified.



Date:            1011612019




                                                                                          Printed name and litle




                    DISTRIBUTION:        COURT DEFENDANT          PRETRIAL   SERVICE     U.S.   ATTORNEY         U.S. MARSHAL
